Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle Schlueter on June 3, 2022.

Amendments:
Please CANCEL claims 1-6, 19-20.
Please ADD new claims 21-28 as follow:
(new) A non-transitory computer readable medium having instructions encoded thereon that, when executed by one or more processors, cause a process for identifying client devices in a client-server computing environment to be carried out, the process comprising:
receiving, by a server from a client device, a device identifier that has been assigned to the client device;
acquiring, by the server, a first refresh token;
sending, from the server to the client device, the first refresh token;
receiving, by the server from an unidentified device, the device identifier and a second refresh token; 
making a determination that the first and second refresh tokens are identical; and
identifying the unidentified device as the client device based on the determination.
(new) The non-transitory computer readable medium of Claim 21, wherein:
the server receives, from the client device, an initial identification tuple that includes a plurality of different device identifiers; and
the method further comprises generating, by the server, a pseudo-server-side device identifier by performing a bitwise OR operation on the plurality of different device identifiers.
(new) The non-transitory computer readable medium of Claim 21, wherein the device identifier is assigned by a manufacturer of the client device.
(new) The non-transitory computer readable medium of Claim 21, wherein the server acquires the first refresh token in response to receiving the device identifier from the client device.
(new) A device identification system that comprises a memory device and a processor that is operatively coupled to the memory device, wherein the processor is configured to execute instructions stored in the memory device that, when executed, cause the processor to carry out a process for identifying client devices in a client-server computing environment, the process comprising:
receiving, by a server from a client device, a device identifier that has been assigned to the client device;
acquiring, by the server, a first refresh token;
sending, from the server to the client device, the first refresh token;
receiving, by the server from an unidentified device, the device identifier and a second refresh token; 
making a determination that the first and second refresh tokens are identical; and
identifying the unidentified device as the client device based on the determination.
(new) The non-transitory computer readable medium of Claim 25, wherein the process further comprises receiving, by the server from the client device in an initial identification tuple that includes the device identifier, a root random globally unique identifier (RRG) that has been generated by the client device.
(new) The non-transitory computer readable medium of Claim 25, wherein:
the method further comprises receiving, by the server from the client device in an initial identification tuple that includes the device identifier, a root random globally unique identifier (RRG) that has been generated by the client device; and
the RRG is sent from the server to the client device in a response tuple that includes the first refresh token.
(new) The non-transitory computer readable medium of Claim 25, wherein the device identifier and the second refresh token are received in a modified response tuple that was generated by the unidentified device.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: the prior arts of record fail to disclose or suggest identifying client devices in a client-server environment by receiving by a server from a client device a device identifier assigned to the client device, acquiring a first refresh token by the server, sending the first refresh token to the client device from the server, receiving by the server the device identifier and a second refresh token from an unidentified device, determining the first and second refresh tokens are identical, and identifying the unidentified device as the client device in combination with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 7-18, 21-28 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 3, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457